         

Exhibit 10.11
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of August 6, 2010, by and between SIGMATRON INTERNATIONAL, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-by-merger to Wells Fargo HSBC Trade Bank, National Association
(“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 8, 2010, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 1.1.(a) is hereby amended by deleting “Twenty-Five Million
Dollars ($25,000,000.00)” as the maximum principal amount available under the
Line of Credit, and by substituting for said amount “Thirty Million Dollars
($30,000,000.00).”
     2. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     3. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

             
SIGMATRON INTERNATIONAL, INC.



  WELLS FARGO BANK,
NATIONAL ASSOCIATION,
successor-by-merger to
Wells Fargo HSBC Trade Bank,
National Association   By:   /s/ Linda K. Frauendorfer         Title: Chief
Financial Officer    By:   /s/ Matthew Soper             Matthew Soper         
  Relationship Manager         

 